Title: To Thomas Jefferson from John Jay, 24 July 1787
From: Jay, John
To: Jefferson, Thomas



Dr Sir
Office for foreign Affairs 24th. July 1787

Since my Letter to you of 24th. April I have been honored with yours of 14th. and 23d. of February last, and with two from Mr.  Short, to whom I had the Pleasure of writing on the 5th. Instant.

I have now the Honor of transmitting to you here enclosed the following Papers.
Letter for the Emperor of Morocco with a Ratification of the Treaty enclosed, and Copies of both for your Information.
This Letter you will be so good as to forward by the first eligible Opportunity, to Don Francisco Chiappe the american Agent at Morocco, to be by him presented to the Emperor.
A Letter for Mr. Fennish to be forwarded in like Manner.
A Copy of an Act of Congress of the 18th. July Instant, authorizing you to redeem our unfortunate fellow Citizens at Algiers in the Manner which you suggested.
An Ordinance for the Government of the western Country passed the 13th. Instant.
The printed Journals of Congress from 6th. November to 10th. May last.
The late Newspapers.
The other Matters on which you have long had Reason to expect Instructions, are yet under Consideration.

Chevr. Jones cannot have his Affairs arranged in Season for him to go in this Packet. He will probably sail in the next, and I flatter myself with the Pleasure of being enabled by that Time, if not sooner, to write you fully and satisfactorily. Nine States for a long Time past have been but seldom represented in Congress, and hence Delays much to be regretted have taken place.
The Convention is sitting, but their Proceedings are secret. Our Indian Affairs in the West still give us Uneasiness, and so I fear they will continue to do for Reasons which you will not be at a Loss to conjecture. Our Affairs in general will admit of much Melioration, and they will afford the Convention ample Field for the Display of their Patriotism and Talents.
I have the Honor to be &c,

John Jay

P.S. Congress Yesterday passed a Resolution approving Mr. Barclay’s Conduct in the Negociation with Morocco. They have likewise confirmed his Appointment of Don Francisco Chiappe to be their Agent at Morocco, Don Joseph Chiappe to be their Agent at Mogador and Don Girelamo Chiappe to be their Agent at Tangier, with which Agents it is their Desire that their Ministers at Versailles and London should regularly correspond. Want of Time prevents my having and sending you certified Copies of these  Acts by this Opportunity. My next shall contain what may be necessary to say further on these Subjects.

